Citation Nr: 0006285	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The Board remanded this case to 
the RO for further development in September 1997, and the 
case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is evidence of continuity of symptomatology of a 
psychiatric disorder since service.


CONCLUSION OF LAW

A psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

The Board has reviewed the veteran's service medical records 
and observes that, in May 1951, he was treated for multiple 
somatic complaints.  He reported a history of a "nervous 
breakdown" one year earlier, during which he claimed to have 
heard voices saying "you are going to die."  A December 
1954 VA examination report contains diagnoses of 
psychoneurosis and conversion reaction.  Subsequent VA 
records reflect treatment for generalized anxiety and sleep 
loss.

Following the Board's September 1997 remand, the veteran 
underwent a VA psychiatric examination in November 1999, the 
report of which reflects that the examiner had an opportunity 
to review the veteran's claims file.  This examiner noted 
that the veteran appeared to meet the criteria for panic 
disorder, with agoraphobia, and that his current Global 
Assessment of Functioning (GAF) score was 65, signifying mild 
symptoms and some difficulty with social and occupational 
functioning.  Upon a review of the claims file, the examiner 
noted that the veteran's anxiety could possibly be service-
connected, but the examiner could not definitely reach a 
conclusion on this matter.  The examiner stated that the 
veteran's reported in-service incident of being placed in a 
gas chamber was not likely to have, by itself, perpetuated 
his anxiety, but "anxiety can develop a life of its own 
apart from any etiological basis to account for initial 
anxiety or panic attacks in the first place."  Moreover, the 
examiner noted that, at the time of discharge from the 
military, the veteran's psychiatric symptoms indicated a GAF 
score of 55, signifying moderate impairment of social and 
occupational functioning.

In reviewing the facts of this case, the Board observes that 
the examiner who examined the veteran in 1999 could not 
definitely state that the veteran's current psychiatric 
disorder was related to service.  However, this examiner 
clearly indicated that the veteran had moderate psychiatric 
impairment at discharge from service, and his comments 
suggest that the possibility of in-service incurrence of a 
current psychiatric disorder was not ultimately less likely 
than the possibility of nonservice-related incurrence.  In 
short, there appears to be, at a minimum, an approximate 
balance of positive and negative evidence in support of the 
conclusion that the veteran's current psychiatric disorder 
was incurred in service.  In cases such as this, where the 
evidence is in equipoise, all remaining doubt is to be 
resolved in the claimant's favor.  See 38 U.S.C.A. § 5107 
(West 1991).  After resolving all such doubt in the veteran's 
favor, the Board concludes that his current psychiatric 
disorder was, in fact, incurred in service.  Therefore, 
service connection is warranted for this disorder.



ORDER

Service connection for a psychiatric disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

